Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record, IMBIERSKI Pub. No. US 2018/0052765 A1 (hereafter Imbierski) teaches an adaptively self-tuning a bucket memory manager. An embodiment operates by receiving requests for memory blocks of varying memory sizes from a client. Determining a workload for the client based on the requests. Analyzing buckets in the bucket memory manager based on the workload. Adjusting parameters associated with the bucket memory manager based on the analyzing to accommodate the requests. A workload for client is determined based on the memory requests. In an embodiment, the workload of client is based on a plurality of factors of the memory requests. For example, the workload may be the types of memory requests, the sizes of memory requests, and the frequencies of memory requests from a client.
Further, Imbierski teaches one rule defines the fixed size buckets 202 with the most popular address sizes. Specifically, each of the fixed size buckets 202 needs to be tuned to the workload of the client 102. For example, the statarray[n] is sampled by engine 208 for a certain amount of time, such as 5 minutes, to monitor the memory address requests. If engine 208 notices a particular memory address request, such as 5 MB, is more frequently requested from client 102 where these requests consume more than twenty percent of the statarray[n] for a length of time, the engine 208 will automatically add a 5 MB bucket 202 to instance 206. In general, for self-tuning, the bucket memory manager 110 monitors the statarray[n] for a predetermined period. If a requested memory address consumes greater than a percentage threshold of the total 
Imbierski does not anticipate nor render obvious the combination set forth in the independent claims, including the structure and the environment. That is, the claims require allocating memory buffers that are either dedicated to a particular processor on a node or shared among the node on which the processor resides. The decision on which to allocate is specifically based on whether the size of memory requested is less than or equal to a pre-determined threshold wherein the threshold is defined by characteristics of a server on which the processor resides and frequency of requests for memory of each memory size. That is, a threshold for a memory size to be allocated is derived from considering how often a memory size is requested and parameters of a server where the memory will be allocated. Effectively, a determination is made as to how frequently sizes of memory are requested to get an idea of an overall amount of memory that would need to be made available and common sizes of chunks to be made available and comparing to the server to determine if the characteristics of that server are sufficient to meet that demand. On these bases deciding whether to allocate dedicated memory or shared memory to handle the requests.
The aforementioned limitations and reasons are in conjunction with all other claim limitations and the structure and environment which are not specifically recited in the quotes or expounded upon in the reasons. The Notice of Allowability is based on the totality of the claims. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY A TEETS/Primary Examiner, Art Unit 2195